Name: Commission Regulation (EEC) No 778/92 of 27 March 1992 re-establishing the levying of customs duties on products falling within CN codes 6401, 6402 and 6403, originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 31 . 3 . 92 Official Journal of the European Communities No L 84/15 COMMISSION REGULATION (EEC) No 778/92 of 27 March 1992 re-establishing the levying of customs duties on products falling within CN codes 6401 , 6402 and 6403, originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, the countries and territories concerned may at any time be re-established : Having regard to the Treaty establishing the European Economic Community, Whereas, in the case of products falling within CN codes 6401 , 6402 and 6403, originating in Indonesia, the indivi ­ dual ceiling respectively was fixed at ECU 1 213 000 and ECU 4 410 000 ; whereas, on 5 February 1992, imports of these products into the Community originating in Indo ­ nesia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Indonesia, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2) and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I : Article 1 Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of As from 3 April 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Indonesia : Order No CN code Description 10.0660 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes 6402 Other footwear with outer soles and uppers of rubber or plastics 10.0670 6403 Footwear with outer soles of rubber, plastics, leather or composi ­ tion leather and uppers of leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , 1 . This Regulation was last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7. 2. 1992, p. 1 ). No L 84/16 Official Journal of the European Communities 31 . 3. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1992. For the Commission Christiane SCRIVENER Member of the Commission